                UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION

                                  NO. 1:19CR63

UNITED STATES OF AMERICA            )
                                    )
             vs.                    )
                                    )
JOSEPH C. VANDEVERE, JR.            )
 ___________________________________)

                       MOTION TO SEAL DOCUMENT

      COMES NOW the defendant, by and through the undersigned counsel who

pursuant to LCvR. 6.1 and LCrR. 49.1.1(d) does hereby move this Court to seal the

Sentencing Memorandum and attached exhibits thereto and in support thereof does

offer the following:


      1. The Sentencing Memorandum filed on behalf of the defendant includes

         as an exhibit, protected and confidential medical records of the

         defendant.

      2. The Sentencing Memorandum itself, discusses the contents of those

         records in order to provide the Court with as complete an understanding

         as possible about the defendant’s physical condition.

      3. The defendant submits that in order to protect the defendant’s

         confidential medical records that sealing of the document and




     Case 1:19-cr-00063-MOC-WCM Document 54 Filed 05/26/20 Page 1 of 2
         attachments are appropriate and are precisely the type of information that

         is proper for sealing.



      WHEREFORE, the defendant hereby requests that the Defendant’s

Sentencing Memorandum and Request for Variance Sentence and attached

Exhibits be sealed.

      Respectfully submitted this the 16th day of May, 2020.

                                              DEVEREUX & BANZHOFF, PLLC
                                              The Jackson Building
                                              22 South Pack Square Suite 1100
                                              Asheville, North Carolina 28801
                                              (828) 285-9455
                                              (828) 285-9457(fax)

                                        by:   s/Andrew B. Banzhoff
                                              Andrew B. Banzhoff
                                              N.C. State Bar # 26432
                                              abanzhoff@dblawoffices.com

                         CERTIFICATE OF SERVICE

       THIS IS TO CERTIFY that the foregoing document was served on the
United States Attorney’s office by leaving a copy of said document at counsel=s
office with a responsible employee therein, by hand delivery or by depositing a
copy of the same with the U.S. Postal Service, first-class postage prepaid, or by
service through the ECF system to the addressee below:

David.thornloe@usdoj.gov

      This the 26th day of May, 2020.

                                        s/ Andrew B. Banzhoff
                                        Andrew B. Banzhoff



     Case 1:19-cr-00063-MOC-WCM Document 54 Filed 05/26/20 Page 2 of 2
